Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of the election of species requirement in the reply filed on 1/12/22 is acknowledged.  The traversal is on the ground(s) that the embodiments are closely related and do not require separate fields of search.  This is not found persuasive because different key word and CPC searches are required to search for the substantially different control portion functions performed by the patentably distinct species set forth in claims 10 and 12.  As such, it is undue burden on the examiner to examine all of the species in the same application.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0108715 (Yamada) (hereinafter “Yamada”).
Regarding claim 1, Figs. 1-8C show a sheet conveyance apparatus (Fig. 1) comprising: 
a switching member (14) configured to be pivotable between a first position (at 49a) where the switching member (14) guides a sheet to a first conveyance path (path between 41 and 42) and a second position (at 49b) where the switching member (14) guides a sheet to a second conveyance path (path between 41 and 43) different from the first conveyance path (path between 41 and 42); 
a conveyance portion (including 41) configured to convey the sheet; 
a driving motor (M) configured to drive the conveyance portion (including 41); 
a transmission unit (including 44 and elements in Fig. 4B) configured to transmit rotations of the driving motor (M) to the switching member (14) to cause the switching member (14) to execute a pivot operation of pivoting from either one of the first (at 49a) and second (at 49b) positions to the other of the first (at 49a) and second (at 49b) positions; and 
a control portion (10) configured to control the driving motor (M) and the transmission unit (including 44 and elements in Fig. 4B), wherein the conveyance portion (including 41) conveys the sheet at a first conveyance speed (normal conveyance speed) in a case where the driving motor (M) rotates at a first rotational speed (normal rotational speed), and conveys the sheet at a second conveyance speed (stopped) which is slower than the first conveyance speed (normal conveyance speed) 
wherein the switching member (14) executes the pivot operation at a first operating speed (normal conveyance speed) in a case where the transmission unit (including 44 and elements in Fig. 4B) transmits the rotations of the driving motor (M) rotating at the first rotational speed (normal conveyance speed) to the switching member (14), and executes the pivot operation at a second operating speed (stopped) which is slower than the first operating speed (normal conveyance speed) in a case where the transmission unit (including 44 and elements in Fig. 4B) transmits the rotations of the driving motor (M) rotating at the second rotational speed (stopped) to the switching member (14), and 
wherein, in a case where the control portion (10) conveys a first sheet in a job at the first conveyance speed (normal conveyance speed) by the conveyance portion (including 41) and causes the switching member (14) to execute the pivot operation, the control portion (10) causes the switching member (14) to execute the pivot operation at the second operating speed (stopped) before the first sheet arrives at the switching member (14) and the conveyance portion (including 41), and rotates the driving motor (M) at the first rotational speed (normal conveyance speed) after the pivot 2610188844US01 operation has been executed and before the first sheet arrives at the conveyance portion (including 41).  Movement of conveyance portion (including 41) and switching member (14) is not started until the leading end of the sheet passes detector (45).  As such, the second speed is zero.  After the leading end of the sheet passes detector (45), conveyance portion (including 41) and switching portion (14) move before the sheet 
Regarding claim 7, Figs. 1-8C show that the conveyance portion (including 41) comprises a sheet discharge roller pair (41 and 42) disposed downstream of the switching member (14) in a sheet conveyance direction and discharging the sheet out of the sheet conveyance apparatus.  
Regarding claim 8, Figs. 1-8C show that the conveyance portion (including 41) comprises a conveyance roller pair (13) disposed upstream of the switching member (14) in the sheet conveyance direction and conveying the sheet toward the switching member (14).  
Regarding claim 9, Figs. 1-8C show an urging member (including 54a in Fig. 4A) configured to urge the switching member (14) toward the second position (at 49b).  
Regarding claim 10, Figs. 1-8C show that the transmission unit (including 44 and elements in Fig. 4A) comprises a pressing member (14b) that pivots the switching member (14) toward the first position (at 49a) against an urging force of the urging member (including 54a) by pressing the switching member (14).  
Regarding claim 11, Figs. 1-8C show an image forming apparatus (printer) comprising: 
a switching member (14) configured to be pivotable between a first position (at 49a) where the switching member (14) guides a sheet to a first conveyance path (path between 41 and 42) and a second position (at 49b) where the switching member (14) 
a conveyance portion (including 41) configured to convey the sheet; 
a driving motor (M) configured to drive the conveyance portion (including 41); 
a transmission unit (including 44 and elements in Fig. 4A) configured to transmit rotations of the driving motor (M) to the switching member (14) to cause the switching member (14) to execute a pivot operation of pivoting from either one of the first (at 49a) and second (at 49b) positions to the other of the first (at 49a) and second (at 49b) positions; 
a control portion (10) configured to control the driving motor (M) and the transmission unit (including 44 and elements in Fig. 4A); and 
an image forming unit (3) configured to form an image on the sheet, 
wherein the conveyance portion (including 41) conveys the sheet at a first conveyance speed (normal conveyance speed) in a case where the driving motor (M) rotates at a first rotational speed (normal rotational speed) and conveys the sheet at a second conveyance speed (stopped) which is slower than the first conveyance speed (normal conveyance speed) in a case where the driving motor (M) rotates at a second rotational speed (stopped) which is slower than the first rotational speed (normal rotational speed), 
wherein the switching member (14) executes the pivot operation at a first operating speed (normal operating speed) in a case where the transmission unit (including 44 and elements in Fig. 4A) transmits the rotations of the driving motor (M) rotating at the first rotational speed (normal rotational speed) to the switching member 
wherein, in a case where the control portion (10) conveys a first sheet in a job at the first conveyance speed (normal conveyance speed) by the conveyance portion (including 41) and causes the switching member (14) to execute the pivot operation, the control portion (10) causes the switching member (14) to execute the pivot operation at the second operating speed (stopped) before the first sheet arrives at the switching member (14) and the2910188844US01 conveyance portion (including 41), and rotates the driving motor (M) at the first rotational speed (normal rotational speed) after the pivot operation has been executed and before the first sheet arrives at the conveyance portion (including 41).  Movement of conveyance portion (including 41) and switching member (14) is not started until the leading end of the sheet passes detector (45).  As such, the second speed is zero.  After the leading end of the sheet passes detector (45), conveyance portion (including 41) and switching portion (14) move before the sheet reaches switching member (14) and then the sheet is conveyed at the normal conveyance speed by conveyance portion (including 41).  This meets all of the limitations of claim 11.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1 above, and further in view of Japanese Publication No. 2017-119559 (hereinafter “JP’559”) (cited in the 9/13/19 IDS).  With regard to claim 2, Yamada teaches all of the limitations of this claim, except for how the Yamada apparatus conveys preceding and succeeding sheets, as claimed.  JP’559 teaches that it is well-known in the art to operate a sheet conveyance apparatus such that, in a case where a control portion (118) conveys sheets, including a preceding sheet and a succeeding sheet, at a first conveyance speed by a conveyance portion (e.g., 114) in a job where a plurality of sheets are conveyed continuously and switches a conveyance destination of the succeeding sheet from a first conveyance path (e.g., 201) to a second conveyance path (e.g., 202), the control portion (118) causes a switching member (181) to execute the pivot operation at the first operating speed after a leading edge of the preceding sheet has arrived at the switching member (181) and before a trailing edge of the preceding sheet passes through the switching member (181).  See, e.g., numbered paragraphs [0058] – [0060] of the machine translation.  See also Figs. 7a-7b.  Numbered paragraph [0060] explains that operating the switching member (181) in this manner allows accurate Yamada apparatus to accept preceding and succeeding sheets at a timing as taught by JP’559, for the purpose of accurately guiding preceding and succeeding sheets to the proper paths even when an interval between the preceding and succeeding sheets is short, as taught by JP’559.   
Regarding claim 3, as best understood, JP’559 teaches that the control portion (118) continuously rotates a driving motor (50) at the first rotational speed in a case where each sheet after a first sheet in the job is being conveyed.  This same operation would be performed by the Yamada apparatus according to the teachings of JP’559.   
With regard to claim 6, Yamada teaches all of the limitations of this claim, except for how the Yamada apparatus conveys preceding and succeeding sheets, as claimed.  JP’559 teaches that it is well-known in the art to operate a sheet conveyance apparatus such that, a control portion (118) is configured to execute, in a case where the control portion (118) conveys sheets, including a preceding sheet and a succeeding sheet, at a first conveyance speed by a conveyance portion (e.g., 114) in a job where a plurality of sheets are conveyed continuously and switches a conveyance destination of the succeeding sheet from a first conveyance path (e.g., 201) to a second conveyance path (e.g., 202), a first mode of causing the switching member (181) to execute the pivot operation at the first operating speed after a leading edge of the preceding sheet has arrived at the switching member (181) and before a trailing edge of the preceding sheet passes through the switching member (181), and a second mode of causing the Yamada apparatus to accept preceding and succeeding sheets at a timing as taught by JP’559, for the purpose of facilitating accurate guiding of preceding and succeeding sheets to proper paths even when an interval between the preceding and succeeding sheets is short in the first mode at the first operating speed, and to reduce noise of the switching member during switching in the second mode at the second slower operating speed, as taught by JP’559.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653